Ronald P. Mysliwiec
ATTORNEY AT LAW
530 Third Street
Brooklyn, NY 11215-3003
Direct (718) 768-4581

E-mail rpm@rpmlawny.com

0ctober 3, 2018
Hon. Paul A. Engelmayer
United States District Court
Southern District of New York
40 Foley Square, Room 2201
New York, NY 10007

Re: Dubov v. Lewis et al., No. 18 CV 3854 (PAE) (GWG)

 

Dear Judge Engelmayer:

l represent plaintiff Christine Dubov in this matter. Plaintiff is entirely indifferent
as to which of the versions of the Joint Pre-Conference Summary this Court reads. She
only notes three points in response to defendants’ letter filed earlier today.

(1) Plaintiff was led to believe that defendants’ counsel would be unavailable after
2:00 p.m. because of a court appearance in Riverhead. Thus, she thought that 2:00
p.m., October 3, 2018, was her filing deadline and proceeded in good faith on that
basis. She was in the process of Hling the proposed case management order and the
joint pre-conference summary and did not see defendants’ 2:05 p.m. email until after
those efilings had been completed at 2:18 p.m.

(2) Under his understanding of defendants’ counsel’s schedule as set forth above,
plaintist counsel left his home office and did not see defendants’ 2149 p.m. email until
after he returned at approximately 6:30 p.m. By that time defendants had already filed
their letter with this Court.

(3) Attached hereto is the complete seven-page email tree preceding defendants’
2:05 p.m. email. lt provides context for the two emails selected by defendants to attach
to their letter.

   

tfully yours,

  

cc: Wes|ey M. Mul|en, Esq. via efile

